                Case 3:20-cv-06100-MAT Document 17 Filed 07/27/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9                                  WESTERN DISTRICT OF WASHINGTON
                                           TACOMA DIVISION
10

11
     MEAGHAN SAVORY,                                    Civil No. 3:20-cv-06100-MAT
12
                       Plaintiff,
13
              vs.                                        ORDER
14
     COMMISSIONER OF SOCIAL SECURITY,
15
                       Defendant.
16
              Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned
17
     case be REVERSED and REMANDED for further administrative proceedings pursuant to
18
     sentence four of 42 U.S.C. § 405(g). Upon remand from the court, the Appeals Council will
19
     instruct the Administrative Law Judge (ALJ) as follows. The ALJ will offer the claimant the
20
     opportunity for a de novo hearing. The ALJ will apply SSR 19-4p, reevaluate Plaintiff’s
21
     symptom testimony, and evaluate the lay witness testimony. The ALJ will reevaluate the medical
22
     opinions and prior administrative medical findings. If warranted, the ALJ will obtain medical
23
     expert testimony, preferably from a board certified neurologist, if available. The ALJ will
24

     Page 1         ORDER - [3:20-cv-06100-MAT]
                 Case 3:20-cv-06100-MAT Document 17 Filed 07/27/21 Page 2 of 2



 1
     address any additional evidence submitted and reevaluate whether Plaintiff meets or equals a
 2
     listing. The ALJ will continue the sequential evaluation process, obtaining vocational expert as
 3
     warranted, take any further action needed to complete the administrative record, and issue a new
 4
     decision.
 5
              Judgment shall be entered for Plaintiff. Upon proper presentation, the Court will consider
 6
     whether reasonable attorney fees, costs, and expenses should be awarded pursuant to the Equal
 7
     Access to Justice Act, 28 U.S.C. § 2412(d); 28 U.S.C. § 1920.
 8
              DATED this 27th day of July, 2021.
 9

10

11

12
                                                           A
                                                           MARY ALICE THEILER
                                                           United States Magistrate Judge
13

14

15   Presented by:

16   s/ Lisa Goldoftas
     LISA GOLDOFTAS
17   Special Assistant United States Attorney
     Office of the General Counsel
18   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
19   Seattle, WA 98104-7075
     Telephone: (206) 615-3858
20   Fax: (206) 615-2531
     lisa.goldoftas@ssa.gov
21

22

23

24

     Page 2       ORDER - [3:20-cv-06100-MAT]
